DETAILED ACTION
Pending Claims
Claims 20-38 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 20-32) in the reply filed on December 6, 2022 is acknowledged.  
Regarding groups I and II, the traversal is on the ground(s) that the Office has simply stated a conclusion and has not demonstrated any of the indications of distinctness in MPEP 806.05(j).  This is not found persuasive.  MPEP 806.05(j) states that, “The burden is on the examiner to provide an example to support the determination that the inventions are distinct, but the example need not be documented.”  An example has been provided in section 3 of the restriction requirement.  MPEP 806.05(j) goes on to state, “If applicant either proves or provides convincing evidence that the example suggested by the examiner is not workable, the burden is on the examiner to suggest another viable example or withdraw the restriction requirement.”  Applicant has neither proven this nor provided convincing evidence of this.
Regarding groups I and III, the traversal is on the ground(s) that the Office has simply stated a conclusion and has not demonstrated any of the indications of distinctness in MPEP 806.05(c).  This is not found persuasive.  MPEP 806.05(c) states that, “The burden is on the examiner to suggest an example of separate utility.”  An example has been provided in section 4 of the restriction requirement.  MPEP 806.05(c) goes on to state, “If applicant proves or provides an argument, supported by facts, that the utility suggested by the examiner cannot be accomplished, the burden shifts to the examiner to document a viable separate utility or withdraw the requirement.”  Applicant has neither proven this nor provided an argument supported by facts.
Regarding groups I and III and groups II and III, the traversal is on the ground(s) that the Office has simply stated a conclusion and has not demonstrated any of the indications of distinctness in MPEP 806.05(j).  This is not found persuasive.  MPEP 806.05(j) states that, “The burden is on the examiner to provide an example to support the determination that the inventions are distinct, but the example need not be documented.”  Examples have been provided in sections 5 and 6 of the restriction requirement.  MPEP 806.05(j) goes on to state, “If applicant either proves or provides convincing evidence that the example suggested by the examiner is not workable, the burden is on the examiner to suggest another viable example or withdraw the restriction requirement.”  Applicant has neither proven this nor provided convincing evidence of this.
Lastly, section 7 of the restriction requirement details the reasons why a search burden is present in the instant application.  Applicant has not provided a substantive argument challenging this position.
The requirement is still deemed proper and is therefore made FINAL.
Claims 33-35 (Group II) and claims 36-38 (Groups III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 6, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 23-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita et al. (JP 11-043547 A).
Regarding claims 20, 23-30, and 32, Okita et al. disclose: (20) a prepreg comprising reinforcing fibers and a matrix resin (Abstract; paragraph 0001), wherein: the reinforcing fibers are impregnated with the matrix resin (paragraphs 0068-0081), the prepreg is in the form of a sheet (paragraphs 0070 & 0082), and the matrix resin is a resin composition comprising 
an epoxy resin (Example 1 in paragraphs 0087-0090; Example 2 in paragraphs 0091-0093; see also paragraphs 0028-0029);
component (C): a bi- or more-functional (meth)acrylate monomer (Example 1 in paragraphs 0087-0090; Example 2 in paragraphs 0091-0093; see also paragraphs 0045-0051) and 
component (D): a curing agent comprising at least one component (d1) selected from the group consisting of a dicyandiamide, a urea, and an imidazole (Example 1 in paragraphs 0087-0090; Example 2 in paragraphs 0091-0093; see also paragraphs 0030-0038), and at least one component (d2) which is a radical polymerization initiator (Example 1 in paragraphs 0087-0090; Example 2 in paragraphs 0091-0093; see also paragraphs 0052-0053);
(23) wherein the component (d2) is at least one peroxide compound selected from a group (see claim for full list) including 1,1,3,3-tetramethylbutylperoxy-2-ethylhexanoate (Example 1 in paragraph 0089; Example 2 in paragraph 0092; see also paragraphs 0052-0053);
(24) wherein the component (d1) is contained in an amount of 1 to 15 parts by mass with respect to 100 parts by mass of a total of all epoxy resins contained in the resin composition (Example 1: (4+4) per 100; Example 2: (4+4) per 100);
(25) wherein the component (d2) is contained in an amount of 0.1 to 5 parts by mass with respect to 100 parts by mass of a total of all epoxy resins and all (meth)acrylate monomers contained in the resin composition (Example 1: 0.5 per 112 reduces to approximately 0.45 per 100; Example 2: 0.5 per 105 reduced to approximately 0.48 per 100);
(26) wherein the component (C) is contained in an amount of 5 to 45 parts by mass with respect to 100 parts by mass of a total of all epoxy resins contained in the resin composition (Example 1: 12 per 100; Example 2: 5 per 100; see also paragraph 0051);
(27) which further comprises component (E): a thermoplastic resin (Example 1: polyvinyl formal; Example 2: polyvinyl formal; see also paragraphs 0058-0062); (28) wherein the component (E) is contained in an amount of 1 part by mass or more and 15 parts by mass or less with respect to 100 parts by mass of a total of all epoxy resins contained in the resin composition (Example 1: 3 per 100; Example 2: 3 per 100);
(29) wherein the component (d1) is the dicyandiamide (Example 1 in paragraph 0087; Example 2 in paragraph 0092);
(30) wherein the component (d1) is the urea (Example 1 in paragraph 0087; Example 2 in paragraph 0092); and 
(32) wherein the reinforcing fibers comprise a carbon fiber (Examples 1 & 2 in paragraphs 0090 & 0093; see also paragraph 0069).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (JP 11-043547 A).
Regarding claim 22, the teachings of Okita et al. are as set forth above and incorporated herein.  The exemplary embodiments of Okita et al. fail to disclose that component (C): (22) comprises at least one monomer selected from the group consisting of neopentyl glycol diacrylate, polyethylene glycol dimethacrylate, trimethylolpropane trimethacrylate, pentaerythritol tetraacrylate, dipentaerythritol hexaacrylate, dioxane glycol diacrylate, isocyanuric acid EO- modified di- and tri-acrylates, 2-[5-ethyl-5-[(acryloyloxy)methyl]-1,3-dioxane-2-yl]-2,2- dimethylethyl acrylate, dimethylol-tricyclodecane diacrylate.  However, the general teachings of Okita et al. contemplate the use of other polyfunctional (meth)acrylates, including a number of those set forth in the claimed list (see paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulate the exemplary embodiments of Okita et al. with the instantly claimed (meth)acrylate monomer because: (a) the general teachings of Okita et al. contemplate the use of other polyfunctional (meth)acrylates; and (b) the other polyfunctional (meth)acrylates of Okita et al. include a number of the instantly claimed (meth)acrylate monomers.
Regarding claim 31, the teachings of Okita et al. are as set forth above and incorporated herein.  The exemplary embodiments of Okita et al. fail to disclose that the component (d1): (31) is the imidazole.  However, the general teachings of Okita et al. contemplate the use of other latent curing agents, including imidazoles (see paragraphs 0030-0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulate the exemplary embodiments of Okita et al. with the instantly claimed imidazole because: (a) the general teachings of Okita et al. contemplate the use of other latent curing agents; and (b) the other latent curing agents of Okita et al. include imidazoles.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (JP 11-043547 A) in view of Sugimori et al. (US Pat. No. 6,670,006).
Regarding claim 21, the teachings of Okita et al. are as set forth above and incorporated herein.  Okita et al. disclose a prepreg used to make various structural materials, including sports equipment (see paragraph 0001).  These include tubular articles, such as golf shafts and fishing rods (see paragraph 0002, 0006 & 0082).  Okita et al. contemplate the use of various epoxy resins and combinations thereof (see paragraph 0028), with a preference for bisphenol-type epoxy resins (see paragraph 0029).  However, Okita et al. fail to disclose a prepreg/composition: (21) which further comprises component (H): an oxazolidone ring-containing epoxy resin.
Sugimori et al. also disclose an epoxy-based prepreg used to form tubular articles (see Abstract; column 1, lines 7-16; column 2, lines 1-6).  They demonstrate that an oxazolidone ring-containing epoxy resin, in combination with a bisphenol-type epoxy resin, is recognized in the art as a suitable epoxy component for this type of epoxy-based prepreg (see Abstract; column 2, lines 9-29).  It provides improved flexural strength and crushing strength in tubular articles formed with the prepreg (see Abstract; column 1, lines 1-6).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the prepreg/composition of Okita et al. with the instantly claimed oxazolidone ring-containing epoxy resin because: (a) Okita et al. disclose a prepreg used to make various structural materials, including tubular sports equipment, such as golf shafts and fishing rods; (b) Okita et al. contemplate the use of various epoxy resins and combinations thereof, with a preference for bisphenol-type epoxy resins; (c) Sugimori et al. also disclose an epoxy-based prepreg used to form tubular articles and demonstrate that an oxazolidone ring-containing epoxy resin, in combination with a bisphenol-type epoxy resin, is recognized in the art as a suitable epoxy component for this type of epoxy-based prepreg; (d) the epoxy component of Sugimori et al. provides improved flexural strength and crushing strength in tubular articles formed with the prepreg; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 21, and 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,161,975.  
Claims 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,161,975 in view of Okita et al. (JP 11-043547 A).
Regarding claims 20, 21, and 24-32,
Claim 20 is anticipated by patented claims 1-14.
Claim 21 is anticipated by patented claim 2.
Claim 24 is anticipated by patented claim 3. 
Claim 25 is anticipated by patented claim 7. 
Claim 26 is anticipated by patented claim 10. 
Claim 27 is anticipated by patented claims 11 and 12. 
Claim 28 is anticipated by patented claim 12. 
Claim 29 is anticipated by patented claim 4. 
Claim 30 is anticipated by patented claim 5. 
Claim 31 is anticipated by patented claim 6. 
Claim 32 is anticipated by patented claim 14. 
Regarding claim 22, the teachings of Okita et al. (see paragraph 0047) demonstrate that the instantly claimed (meth)acrylate monomers are recognized in the art as suitable polyfunctional (meth)acrylate monomers for this type of prepreg/composition.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Regarding claim 23, the teachings of Okita et al. (see paragraph 0053) demonstrate that the instantly claimed peroxides are recognized in the art as suitable peroxide initiators for this type of prepreg/composition.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 16, 2022